WHEN RECORDED RETURN TO:

 Private Capital Group, Inc. 486 West

50th North American Fork, Utah 84003

 

SECOND AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FINANCING STATEMENT

 

(Interline -file in Niobrara County, Wyoming)

 

THIS SECOND AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FINANCING STATEMENT ("Amendment") is made and entered into as of
October 27,2008, by and between INTERLINE RESOURCES CORPORATION, a Utah
corporation, whose address for notice is 160 West Canyon Crest, Alpine, Utah
84004 ("Grantor") and PRIVATE CAPITAL GROUP, INC., a Utah corporation, serving
as agent for Participants, whose address for notice is 486 West 50th North,
American Fork, Utah 84003, as "Grantee," beneficiary, assignee and secured party
(together with successors and assigns "Lender" or "Grantee"), for the purpose of
amending in part the Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Financing Statement (the "Original Deed of Trust") dated as of
September 7, 2007 and the First Amendment thereto dated as of April 29, 2008
("First Amendment") by and between Grantor and Lender for the purpose of
securing a loan from Lender to NORTHCUT REFINING LLC, a Wyoming, limited
liability company ("Borrower"). The Deed of Trust was recorded with the Niobrara
County, Wyoming Recorder on September 20, 2007, as Entry No. 396883, in Book
434, at page 0084, of the Official Records of the Niobrara County, Wyoming Clerk
and Recorder's office. The First Amendment was recorded on May 20, 2008 as Entry
No. 399631, in Book 437, at page 0425, of the Official Records of the Niobrara
County, Wyoming Clerk and Recorder's Office.

 

FOR GOOD AND VALUABLE CONSIDEATION, Guarantor, Lender and Borrower agree that
the Deed of Trust is hereby amended as follows:

 

1. Defined Terms. Except as otherwise specifically provided in this Amendment,
all capitalized terms used in this Amendment shall have the meaning assigned to
such terms in the Original Deed of Trust, as amended by this Amendment.

 

2. Increase in Principal Secured. Section 1.1 titled "Principal Secured" is
deleted and the following sections substituted:

Section 1.1 Principal Secured. This Deed of Trust secures the aggregate
principal amount of

    Sixteen Million Two Hundred Thousand Dollars ($16,200,000) plus such
additional amounts as

    Lender may from time to time advance pursuant to the terms and conditions of
this Deed of 

    Trust for advances for the protection of the lien of this Deed of Trust,
together with interest

    thereon.

3. Increase in Amount of Secured Obligations. The definition of the word
"Promissory Note" in Section 1.2, "Definitions", is deleted and the following
definition is substituted as of the date of this Amendment.

   "Amended Promissory Note" means that Amended Promissory Note dated on or
about the date 

    hereof, which amends the original Promissory Note to increase the amount
payable to the order

   of Lender from the original principal face amount of Eleven Million Five
Hundred

   Thousand  Dollars ($11,500,000) to Sixteen Million Two Hundred Thousand
Dollars

   ($16,200,000) bearing interest as provided in the Promissory Note, as
amended, contained in

   provision for among other things payment of interest and attorneys' fees.

 

Additionally, wherever in the original Deed of Trust it mentions the Promissory
Note those

words will be amended as of the date hereof to include the words "Amended
Promissory Note."




4. Ratification. Grantor, Lender and Borrower expressly acknowledge and agree
that, except as expressly set forth herein, this Amendment shall not alter,
amend, modify or otherwise affect the terms, provisions and conditions of the
Loan Documents, and Grantor, Lender and Borrower hereby ratify, confirm and
agree that the Loan Documents and all liens, security interests, assignments,
powers, indemnities, waivers and other rights created for Lender's benefit there
under, including, without limitation, the lien created by the original Deed of
Trust, as amended by. this Amendment, shall continue to secure, in the same
manner, in the same priority and to the same extent set forth therein, the
payment and performance of Trustor's Obligations, and all of same are hereby
renewed, extended, carried forward, ratified and confirmed and shall be deemed
for all purposes in full force and effect.

 

5. No Waiver. Grantor, Lender and Borrower acknowledge and agree that the
execution and/or acceptance of this Amendment by Grantor and Borrower shall not
be deemed or construed as a (a) novation or an accord and satisfaction of any of
Grantor's or Borrower's duties, obligations and liabilities contained in the
Loan Documents, as amended; (b) waiver, modification, restriction or limitation
of any and all of Grantor's and Lender's rights and benefits arising under the
Loan Documents by operation of law, or otherwise, to demand full, complete and
strict performance of the duties, obligations and liabilities contained in the
Loan Documents, as amended; or (c) Lender shall be under no obligation, to grant
Grantor or Borrower any future or further modification, renewal, extension
and/or amendment to the original Deed of Trust, as amended hereby or any or all
of the other Loan Documents, except as expressly provided therein.

 

6. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts with the same effect as if
the signature thereto and hereto were upon the same instrument, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

7. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

8. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction or court shall, as to such jurisdiction or
court, be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction or court shall not invalidate or render
unenforceable such provision in any other jurisdiction or court.

 

9. Entire Agreement. This Amendment and the Loan Documents as amended in writing
and signed by the parties represent the entire agreement of the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any party relative to subject matter hereof not
expressly set forth or referred to herein or therein.

 

10. Further Amendment. Neither this Amendment nor any terms hereof may be
amended, supplemented or modified except by a written instrument executed by the
parties. This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.

 

11. Authority. Each of the parties hereto, and the respective representatives
thereof executing this Amendment on their respective behalves, represents that
such representative has full power, authority and legal right to execute and
deliver this Amendment and that the same constitutes a valid and binding
obligation of such party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first above written.




GRANTOR:

INTERLINE RESOURCES CORPORATION, a Utah corporation

By: /s/ Michael R. Williams

 

Name: Michael R. Williams, Its President







LENDER:

PRIVATE CAPITAL GROUP, INC., a Utah corporation







BORROWER:

NORTHCUT REFINING LLC, a Wyoming limited liability company By: Interline
Resources Corporation, its Manager

By:  /s/ Michael R. Williams






